DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 8/27/2020.
Claims 1-20 are pending. 
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings, Fig. 1 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 1, 15, and 18 are objected to because of the following informalities:  claims 1, 15, and 18 recites “CT scan” in the preamble of claims. Please define full form of the acronym, “Computed Tomography (CT) scan”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the lateral out-of-view shift threshold" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps claim 5 ought to depend from claim 4.
A broad range falls within the broad range is considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 8, and 11 recite the broad 
Claim 13 recites “wherein the detection is performed automatically.” Please clarify if this detection is different that what is recited in the preamble of the claim 1. Claim 1 recites “computer-implemented method to automatically detect…”. Claim 13 seems repetitive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0028064 to Elbaz et al. (hereafter, “Elbaz”).
With regard to claim 1 Elbaz discloses a computer-implemented method to automatically detect an out-of-view CT scan (paragraphs [0007-0009 where volumetric models include a virtual representation of an object in 3D), comprising: receiving a voxel density file (paragraph [0068, 0070, 0072], Fig. 25A); determining a threshold iso-value of density between air density and a material density of one or more scanned objects in the voxel density file (paragraphs [0175-0176, 0229, 0243, 0253-0254]); and evaluating, 
With regard to claim 2 Elbaz discloses wherein evaluating comprises determining a lateral out-of-view shift (paragraphs [0074-0078, 0154], correcting movements at paragraph [0155]).
With regard to claim 6 Elbaz discloses wherein evaluating comprises determining a top out-of-view shift (Figs. 11A-11C, paragraph [0191]).
With regard to claim 9 Elbaz discloses  wherein evaluating comprises determining a bottom out-of-view shift (paragraph [0190-0192] where scanner is moved bottom to top and top to bottom to obtain a backup/alternative modeling of the tooth – for any out-of-view shift, for example).
With regard to claim 12 Elbaz discloses notifying an operator of the out-of-view scan (paragraphs [0146] and [0200]).
With regard to claim 13 Elbaz discloses wherein the detection is performed automatically (Fig. 7, paragraph [0178, 0183, 0185, 0187, 0191]).
With regard to claim 14 Elbaz discloses wherein the one or more scanned objects comprises one or more physical dental impressions (Figs. 9A, 9B, 17, 24A, 24B, 25A, 25B, etc.).
With regard to claims 15 and 18, claims 15 and 18 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 15 and 18. Elbaz discloses a device and a computer at paragraph [0148] for 
With regard to claim 16, claim 16 are rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claim 16, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
With regard to claim 17, claim 17 are rejected same as claim 6 and the arguments similar to that presented above for claim 6 are equally applicable to claim 17, and all of the other limitations similar to claim 6 are not repeated herein, but incorporated by reference (paragraphs [0191-0192]).
With regard to claim 19, claim 19 are rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claim 19, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
With regard to claim 20, claim 20 are rejected same as claim 6 and the arguments similar to that presented above for claim 6 are equally applicable to claim 20, and all of the other limitations similar to claim 6 are not repeated herein, but incorporated by reference (paragraphs [0191-0192]).

Allowable Subject Matter
Claims 3-4, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669